Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-4 of our report dated June 11, 2014, with respect to the financial statements, which appears in Rocky Mountain Chocolate Factory, Inc.’s Annual Report on Form 10-K for the year ended February 28, 2014. We also consent to the reference to us under the heading “Experts” in the proxy statement/prospectus included in this Registration Statement. /s/ EKS&H LLLP November 10, 2014 Denver, Colorado
